Title: Monday. Oct. 12.
From: Adams, John
To: 


       Samuel Harding of Welfleet Cape Cod says that Mr. Robert Bartholomew or Bartlemé, and Incleby of London, are largely concerned in the Whale Fishery. Richard Coffyn and Shubael Gardiner of Nantuckett are concerned with them. Dennis Debert carries on the Business for Mr. Bartholomew. Mr. Nath. Wheatly of Boston is in Partnership with Mr. Bartholomew.—One Ship of forty Guns, or 20 Guns, would take all the Fishery.
       There are about three Boats Crews on each Ship, which are twenty four Men.
      